DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (20220115629), Suzuki hereinafter.
Regarding claim 1, Suzuki discloses an OLED display panel, comprising: a substrate (11, ¶ [110], fig 1); and a pixel array comprising a plurality of pixels (10, ¶ [115], fig. 1) located on the substrate (11), wherein each of the plurality of pixels (10) comprises a group of subpixels (10R, 10G, 10B), and each subpixel (10R, 10G, 10B) comprises a light-emitting element (EL, ¶ [61]) and a color filter element (CF, ¶ [112]) covering the light-emitting element (EL), wherein each subpixel (10R, 10G, 10B) group comprises N kinds of color filter elements (CFR, CFG, CFB) that are substantially transparent for light of N colors (¶ [73]), respectively, where N>2, each subpixel (10R, 10G, 10B) group comprises a first color filter elements (CFR, CFG, CFB) that is substantially transparent for light of a first color (red, green or blue), among the N kinds of color filter elements (CFR, CFG, CFB), and except a periphery of the pixel array (¶ [113]), every M first color filter elements (CFR, CFG, CFB) abut against each other to form a seamless first color filter block (see fig. 1), where M>2.
Regarding claim 2, Suzuki discloses that the pixel array comprises K kinds of seamless color filter blocks (CFR, CFG, CFB, ¶ [115], fig. 1) that are substantially transparent for light of K colors (red, green and blue), respectively, where 1<K<N; and a ranking for the N kinds of color filter elements (CFR, CFG, CFB) based on their average transmission wavelengths satisfies: λ1≥λ2... ≥λK ≥λK+1≥... λN, where λ1, λ2,... , λK represent average transmission wavelengths of the first color filter blocks (CFR, CFG, CFB) to the K-th color filter blocks (CFR, CFG, CFB), respectively; and λK+1,..., λN respectively represent average transmission wavelengths of color filter elements (CFR, CFG, CFB) of other colors of the N colors (red, green and blue).
Regarding claim 3, Suzuki discloses that the N colors comprise red, green and blue (¶ [73]).
Regarding claim 5, Suzuki discloses that the N kinds of color filter elements (CF) further comprise color filter elements (CF) that are transparent to all visible light (¶ [73]).
Regarding claim 6, Suzuki discloses that each of the subpixels (10R, 10G, 10B) is in a quadrilateral shape (¶ [115]), wherein each subpixel (10R, 10G, 10B) has a first side that is parallel to a direction in which rows of the subpixels (10R, 10G, 10B) in the pixel array extend, and a second side that is parallel to a direction in which columns of the subpixels (10R, 10G, 10B) in the pixel array extend, wherein the first side intersects with the second side (fig. 22B).
Regarding claim 7, Suzuki discloses that each of the subpixels (10R, 10G, 10B) is in a regular hexagon shape (¶ [115]), and the subpixels (10R, 10G, 10B) in the pixel array are arranged in a honeycomb pattern (fig. 22A).
Regarding claim 8, Suzuki discloses that a number of light-emitting elements (EL) covered by the color filter elements (CF) with the average wavelength of λ1 is P1, a number of light-emitting element (EL)s covered by the color filter element (CF)s with the average wavelength of λ2 is P2, and a number of light-emitting element (EL)s covered by the color filter element (CF)s with the average wavelength of λ3 is P3, where P1: P2: P3 is 2:2:2 (¶ [115], fig. 22B), 2:3:3, 3:3:1, 3:3:2, 3:3:3, 4:4:4 or 4:6:6.
Regarding claim 9, Suzuki discloses a black matrix (BM, ¶ [170], fig. 19) located at a side of light-emitting elements (EL) of the subpixels (10R, 10G, 10B) facing away from the substrate (11) and formed with a plurality of openings, wherein an orthographic projection of each of the plurality of opening on the substrate (11) overlaps with an orthographic projection of a respective subpixel of the subpixels (10R, 10G, 10B) on the substrate (11) (see fig. 19).
Regarding claim 10, Suzuki discloses a display apparatus, comprising the OLED display panel (¶ [61]) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (20220115629), Suzuki hereinafter, in view of Hong et al (KR 20180045968 A), Hong hereinafter.
Regarding claim 4, Suzuki discloses the claimed invention according to claim 1.
However, Suzuki fails to exemplify that the N colors comprise cyan, magenta and yellow.
In the same field of endeavor, Hong discloses a display panel that having light colors that comprise cyan, magenta and yellow (see page 9, ¶ 4 on the included foreign patent document), in order to enable additional means to generate white light.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to provide for the N colors to comprise cyan, magenta and yellow as taught by Hong in the device of Suzuki, in order to enable additional means to generate white light.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/           Examiner, Art Unit 2879                                                                                                                                                                                             
/ANNE M HINES/           Primary Examiner, Art Unit 2879